Citation Nr: 1412218	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral hearing loss disability, to include as secondary to tinnitus.

3. Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims file.

Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.


FINDINGS OF FACT

1. An October 2006 rating decision denied entitlement to service connection for bilateral hearing loss disability based on the determinations that the evidence of record did not indicate that the Veteran's hearing loss was due to his military service, or that sensorineural hearing loss was manifested to a compensable degree within one year of discharge from service.

2. The Veteran submitted a notice of disagreement in February 2007, and the RO issued a statement of the case in April 2007.  The Veteran did not submit a substantive appeal within one year of the RO's issuance of the October 2006 rating decision.  No new and material evidence was received by the RO within one year of the issuance of the rating decision. 

3. The additional evidence presented since the RO decision in October 2006 relates to an unestablished fact necessary to substantiate the claim.

4. There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral sensorineural hearing loss disability is related to his military service.

5.  At the November 2011 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran wished to withdraw his appeal regarding service connection for Meniere's syndrome.


CONCLUSIONS OF LAW

1. The October 2006 rating decision, which denied the claim of service connection for bilateral hearing loss disability, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2013).

2. The additional evidence received since the October 2006 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for Meniere's syndrome are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the final rating decision in October 2006, whereby the RO denied service connection for bilateral hearing loss disability, the following evidence was of record.  The Veteran filed a claim in July 2006 of service connection for bilateral hearing loss and tinnitus, stating that his hearing was damaged in service by M-14 training, and further damaged by his "duty in communications centers...due to the high pitched sounds in the head sets."  Treatment records from VA Nebraska-Western Iowa Health Care System, Omaha Division, dated September 2002 to August 2006, included the Veteran's complaint of tinnitus.  The Veteran's service treatment records did not show any complaints of, treatment for, or diagnosis of any hearing loss.  Upon VA examination in October 2006, bilateral sensorineural hearing loss and tinnitus were diagnosed.  The October 2006 VA examiner opined that it was "not likely" that the Veteran's hearing loss was caused or aggravated by his noise exposure in the military because his hearing sensitivity was normal at separation, verifying that his hearing recovered without a permanent threshold shift.

The RO issued a rating decision in October 2006 granting service connection for tinnitus and denying service connection for bilateral hearing loss disability.  In particular, the RO determined that the evidence of record did not indicate the Veteran's hearing loss was due to his military service, or that sensorineural hearing loss manifested to a compensable degree within one year of discharge from service.  The Veteran was notified of the October 2006 rating decision and of his appellate rights.  In February 2007, the Veteran submitted a notice of disagreement with the October 2006 rating decision, and in April 2007 the RO issued a statement of the case.  The Veteran did not file a substantive appeal within one year of the RO's issuance of the rating decision.  No additional evidence was received before the appeal period expired.  As such, the October 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denial in October 2006 includes private opinions by Dr. D.D., dated June and July 2010, and a May 2011 letter opinion by Dr. C.F., which are new and material evidence because they were not of record at the time of the last final rating decision in October 2006, and the doctors opine that the Veteran's bilateral hearing loss is related to his noise exposure in service and/or to his service-connected tinnitus.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for bilateral hearing loss disability as it raises a reasonable possibility that the Veteran's bilateral hearing loss is related to his military service.  


Bilateral Hearing Loss

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.  If the record shows evidence of in-service acoustic trauma and in-service audiometric results indicate an upward shift in tested thresholds, and if post-service audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the post-service findings to in-service injury, or whether they are more properly attributable to intercurrent causes.  See Hensley, 5 Vet. App. at 159.  

The first element under Shedden is met.  Upon examination at a May 2011 VA audiology consultation, the Veteran's speech discrimination scores were reported as 92% and 88% using the Maryland CNC word list.  As both speech recognition scores are below 94%, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The second Shedden element is also met.  During service, the Veteran's military occupational specialty was Radio Operator.  See DD 214.  The Veteran testified at his November 2011 Board hearing that he wore headphones which did not cancel any noise, and he was exposed to various volumes and frequencies, he was unable to control the volume, and at times was exposed to a "horrendous squelch" while monitoring and sending voice and Morse Code communications.  He testified that when stationed overseas for ten and a half months, he worked at the communications desk for twelve hour shifts, six days per week.  As such, the Board finds the Veteran was exposed to noise during service.

The Veteran contends that his noise exposure in service caused his current bilateral hearing loss disability.  In his October 2009 statement, the Veteran reported having hearing problems and ringing in his ears during service.  See also November 2011 Travel Board hearing testimony (Veteran testified he first noticed hearing problems within six years of his separation from service). 

Upon VA examination in August 2010, the VA examiner opined that it was less likely than not that the Veteran's current hearing loss was related to his military noise exposure, because he had normal hearing when he was discharged from the service, and "a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss."  

In an October 2010 VA audiologist's opinion (without examination), the VA audiologist opined that the Veteran's bilateral hearing loss "was not as likely as not" due to, or aggravated by, his service-connected tinnitus.  She reasoned, "Tinnitus is the outward manifestation of damage to the organ of hearing...If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss."

In a May 2011 VA opinion without examination, the VA audiologist reviewed exhibits submitted by the Veteran with his substantive appeal, including a report stating "acoustic trauma may not become symptomatic for many years after discharge from service."  The May 2011 VA audiologist opined, "The Veteran did not incur a hearing loss or a significant shift in hearing in either ear as a result of acoustic trauma during military service," and that his service-connected tinnitus did not cause or aggravate his hearing loss.  The audiologist cited to medical literature, stating that acoustic trauma is due to one-time brief exposures followed by immediate permanent hearing loss, and most is caused by impulse noise.  The examiner also stated that noise-induced hearing loss develops slowly over many years of noise exposure, and ten years or more of exposure is generally required for significant hearing loss to incur, again citing to medical literature.  The audiologist noted the Veteran's reports that he was continually exposed to radio noise for seventeen months during service, and his normal audiogram upon separation from service.

In a July 2010 opinion, a private physician, Dr. D.D., it appears that he had the opportunity to review at least some of the Veteran's records, as he noted the contents of the report from the Veteran's November 2009 VA examination in his opinion.  Dr. D.D. opined that the Veteran's service-connected tinnitus "is at least as likely as not the cause of his decreased hearing and associated together, as the tinnitus has already been recognized as related to a service experience.  In my opinion, the decreased hearing is also as likely as not related to the service experience."

In a May 2011 letter opinion, Dr. C.F., a doctor of audiology, stated that he had reviewed the Veteran's DD 214, as well as his claims file.  In a June 2011 statement, the Veteran explained that he had provided Dr. C.F. with his copies of the evidence contained in his claims file, which he had acquired from the RO through Freedom of Information Act requests.  Dr. C.F. noted the Veteran's noise exposure in service from rifles, as well as "loud radio communication, including Morse Code and voice, and also loud teletype."  Dr. C.F. noted the Veteran's reports that he did not have any significant occupational or recreational noise exposure since service.  See also November 2011 Travel Board hearing testimony; August 2010 VA examination report.  Dr. C.F. opined, "It is quite likely that the noise exposure you suffered during your military service was the beginning of your hearing loss and tinnitus.  The type and degree of your hearing level is consistent with noise induced hearing loss." 

The May 2011 letter opinion from Dr. C.F. is generally supportive of the Veteran's claim.  Dr. C.F. is a doctor of audiology, and his opinion is based upon a review of the Veteran's records, as well as his examination of the Veteran.  His conclusion is supported by the evidence of record.  The negative nexus opinions by the VA audiologists are also based upon their review of the Veteran's records, and his August 2010 examination.   

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his current bilateral hearing loss disability.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss disability.

Meniere's Disease

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran's representative expressed the Veteran's desire to withdraw the claim of service connection for Meniere's syndrome at his hearing before the Board.  As the Veteran has withdrawn the issue of service connection for Meniere's syndrome, there remain no allegations of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss disability is reopened.

Entitlement to service connection for bilateral hearing loss disability is granted.

The appeal with respect to the claim of service connection for Meniere's syndrome is dismissed.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


